
	
		II
		111th CONGRESS
		1st Session
		S. 1171
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2009
			Mr. Pryor (for himself,
			 Mr. Brownback, Mr. Bayh, Mr.
			 Isakson, Mr. Chambliss,
			 Mr. Lugar, and Mr. Inhofe) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  restore State authority to waive the 35-mile rule for designating critical
		  access hospitals under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Critical Access Flexibility Act of
			 2009.
		2.Restoring State
			 Authority to Waive the 35-mile rule for Medicare Critical Access Hospital
			 designationsSection
			 1820(c)(2)(B)(i)(II) of the Social Security Act (42 U.S.C.
			 1395i–4(c)(2)(B)(i)(II)) is amended by inserting or on or after the date
			 of enactment of the Critical Access
			 Flexibility Act of 2009 after January 1,
			 2006,.
		
